DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
Response to Amendment
The amendments filed with the written response received on April 6, 2022 (incorporated for entry via the RCE filed May 4, 2022) have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 17 have been amended; claims 2, 3, 5, 7, 9, 13 and 14 are canceled. Accordingly, claims 1, 4, 6, 8, 10-12 and 15-18 are pending in this application, with an action on the merits to follow.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Examiner notes that claims 6, 8, 12 and 18 all recite a form of a first or a second “mounting means”, wherein each instance will be interpreted as invoking 35 U.S.C. 112(f) since the claims do not recite sufficient structure as to what constitutes the mounting means in the respective claims.
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Claim 10, line 5: “a wearer” is suggested to be amended to recite “the wearer”
Claim 11, line 3: “a wearer” is suggested to be amended to recite “the wearer”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 (and claims 4, 6, 8, 10-12, 15, 16 and 18 at least due to dependency from either of independent claims 1 or 17) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding each of claims 1 and 17, Applicant recites “wherein the metal strip is arranged in an edge area of the helmet dome and increases the ballistic protection of the ballistic protective helmet” (emphasis added).  This language reads as a method-of-use limitation because it recites an active step of “increas[ing] the ballistic protection”, rather than functionally reciting the intended functionality.  Correction is required.  Examiner suggests “wherein the metal strip is arranged in an edge area of the helmet dome and is configured to increase the ballistic protection of the ballistic protective helmet” for each of claims 1 and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 12 and 15, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (hereinafter “Teetzel”) (US 2013/0086722) in view of Merrell (US 2016/0270471) and Giroux Bernier (hereinafter “Giroux”) (US 2015/0026872).
Regarding independent claim 1, Teetzel discloses a ballistic protective helmet (helmet #100; Para. 0001 discusses ballistics protection), comprising: a helmet dome (base layer #200 is a helmet dome; see Fig. 6 for an exploded view of the helmet #100) formed from a metal material (Para. 0029 discloses that metal helmets are contemplated for base #200), wherein the helmet dome comprises an inside (the inner surface of base #200 is an inside) configured to face a head of a wearer (inner surface of base #200 is oriented such that it is capable of facing a head of a hypothetical wearer) and an opposite outside (the outer surface of base #200 is an opposite outside); a layer (outer shell #400) arranged on the outside of the helmet dome (see Figs. 1-5, and Fig. 6’s exploded view indicates that the outer shell #400 is arranged on the outside of the base #200 (i.e. dome)), wherein the layer is formed from a fiber composite material (Para. 0029 discloses that outer shell #400 may comprise a ballistic fiber reinforced composite material); and a strip (front mounting plate #700 is a “strip” inasmuch as the strip has been structurally defined in the claim), which is at least partially arranged in an overlapping manner with the layer (Fig. 10 shows that the mounting plate #700 at least partially overlaps the front of the helmet dome, which includes the layer, to some extent) and firmly connected to the helmet dome (front mounting plate #700 is attached to contact plate #308a using fasteners #702 which mate with pair of threaded grommets #316a (Para. 0045); Para. 0040 discloses that the plate #308a may be integrally formed with outer layer #400, which is part of the helmet dome (i.e. the mounting plate #700 is “firmly connected to the helmet dome” via connection with the plate #308a and fasteners #702)), wherein the strip is arranged in an edge area of the helmet dome (see annotated Fig. 10 below, which identifies an arbitrary “edge area”; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) and increases the ballistic protection of the ballistic protective helmet (since the mounting plate #700 is formed from at least some solid material, the level of ballistics protection of the underlying remaining structure of the overall helmet is deemed to be “increased” by at least some extent, absent further structurally-distinguishing language), and further teaches that the shell #400 (i.e. layer) has at least some amount of thickness (since it is a three-dimensional structure, there is at least some measurable thickness), but is silent to specifying the thickness as being 5-30 mm, and it cannot be determined from Teetzel’s disclosure alone whether the thickness is between 5-30 mm.  Teetzel is silent to the material from which the mounting plate #700 (i.e. strip) is made, and is therefore silent to it being, specifically, a “metal” strip, as required by the claim.

    PNG
    media_image1.png
    556
    718
    media_image1.png
    Greyscale

Merrell teaches a helmet that includes an outer shell #2 made of a high-strength material (Para. 0031 of Merrell) that can have a thickness of 0.5 inch (Para. 0016 of Merrell).  Merrell teaches that its design(s) can be applied to military helmets (see Paras. 0002, 0005, 0006, 0019, 0025 and claim 5 of Merrell’s disclosure).
Giroux teaches a helmet with a mounting plate for attaching accessories, similar to the mounting plate of Teetzel.  Giroux teaches that the mounting plate can be a metal mounting plate (Paras. 0027, 0075, 0085, 0086, claim 26 of Giroux).
Teetzel, Merrell and Giroux teach analogous inventions in the field of helmets for military use (Para. 0001 of Teetzel; Paras. 0002, 0005, 0006, 0019, 0025 and claim 5 of Merrell; Paras. 0003 and 0085 of Giroux).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the outer shell #400 of Teetzel to have a thickness of 0.5 inch (Examiner notes that 0.5 inch is equal to 12.7 mm, which is within the range of 5-30 mm, as recited in the claim), as taught by Merrell, in order to provide the shell with enough thickness to provide effective impact protection, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05(II)(A).  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a metal material as the material of choice for the front mounting plate #700 of Teetzel (as taught by Giroux) in order to provide a durable, sturdy mounting plate that can securely hold the attached accessor(y/ies) thereto, and further since the concept of a “metal” mounting plate is very well-known in the art of accessorized helmets.  As a result of the modifications, the outer shell would have a thickness of 5-30 mm (via teachings of Merrell and incorporated into Teetzel) and the strip in the edge area would be metal (via teachings of Giroux and incorporated into Teetzel), wherein the metal strip would be capable of increasing the ballistic protection of the helmet, at least to some degree, relative to the helmet if it had no front metal mounting plate (i.e. metal strip) at all, as best as this limitation can be understood.
Regarding claim 6, the modified helmet of Teetzel (i.e. Teetzel in view of Merrell and Giroux, as explained with respect to claim 1 above) is disclosed such that the helmet further comprises a first mounting means for removably mounting the layer formed from the fiber composite material to the outside of the helmet dome (combination of contact plate #308a, mounting tabs #304a, threaded grommets #316a, openings #310a, nuts #318a is an overall first mounting means that is operable to assist in removably mounting the outer shell #400 (i.e. a fiber composite material layer) to the base #200 (Paras. 0039-0040 of Teetzel); Regarding claim 6, Applicant recites “first mounting means”, which is being interpreted to invoke 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with the functional language “mounting” without reciting sufficient structure to achieve the function.  Therefore, “mounting means” as recited in claim 6 is limited to the type(s) of mounting means recited in the specification and its/their functional equivalents.  See MPEP 2181.).
Regarding claim 8, the modified helmet of Teetzel (i.e. Teetzel in view of Merrell and Giroux, as explained with respect to claims 1 and 6 above) is disclosed such that the first mounting means is arranged in a forehead area of the helmet dome (Figs. 6-7 show that the mounting means exists in an arbitrary forehead area of the base #200 (i.e. dome); Examiner reiterates that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)).
Regarding claim 12, the modified helmet of Teetzel (i.e. Teetzel in view of Merrell and Giroux, as explained with respect to claims 1 and 6 above) is disclosed such that the layer comprises a second mounting means designed such that the layer may be removably mounted to the outside of the helmet dome (combination of contact plate #308b, mounting tabs #304b, threaded grommets #316b, openings #310b, nuts #318b is an overall second mounting means that is operable to assist in removably mounting the outer shell #400 (i.e. a fiber composite material layer) to the base #200 (Paras. 0039-0040 of Teetzel); Examiner notes that Applicant discloses that “[t]he second mounting means may be a means interacting with the first mounting means” (Page 7, Lines 2-3 of Applicant’s Specification as filed), wherein both of the identified first and second mounting means of Teetzel interact with one another via circuit substrate layer #302, as shown in Figs. 5-8 of Teetzel; Regarding claim 12, Applicant recites “second mounting means”, which is being interpreted to invoke 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with the functional language “mounting” without reciting sufficient structure to achieve the function.  Therefore, “mounting means” as recited in claim 12 is limited to the type(s) of mounting means recited in the specification and its/their functional equivalents.  See MPEP 2181.).
Regarding claim 15, the modified helmet of Teetzel (i.e. Teetzel in view of Merrell and Giroux, as explained with respect to claim 1 above) is disclosed such that the layer comprises a concave surface (inside of shell #400 (i.e. layer) has a concave surface) corresponding to a convex area of the outside of the helmet dome (base #200 (i.e. dome) has a convex outer surface that corresponds to the aforementioned concave inner surface of the shell #400), in which the layer is arranged (Figs. 1-7 of Teetzel).
Claim 4, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Teetzel in view of Merrell and Giroux as applied to claim 1 above, and further in view of Strum (US 2013/0047309).
Regarding claim 4, the modified helmet of Teetzel (i.e. Teetzel in view of Merrell and Giroux, as explained with respect to claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, but is silent to specifying the type of fiber of which the ballistic fiber reinforced composite material is composed, and is therefore silent to the shell #400 (i.e. layer) comprising polyethylene fibers.
Strum teaches a helmet with a removable outer shell (appliqué element #10) that can comprise ultra-high molecular weight polyethylene (UHMWPE) (Paras. 0004, 0015 and claim 2 of Strum).
Modified Teetzel and Strum teach analogous inventions in the field of helmets with removable shells.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the UHMWPE fiber taught by Strum as the fiber material of choice in the fiber composite material of Teetzel, in order to provide a known high-strength material capable of providing ballistics protection, as desired by Teetzel.
Claims 10 and 11, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel in view of Merrell and Giroux as applied to claim 1 above, and further in view of Cohen (US 2014/0123360).
Regarding claim 10, the modified helmet of Teetzel (i.e. Teetzel in view of Merrell and Giroux, as explained with respect to claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, but is silent to the helmet further comprising a headband having an interior surface spaced at least 10 mm from the inside of the helmet dome, whereby when the protective helmet is being worn, the smallest distance between the inside of the helmet dome and the head of [the] wearer is at least 10 mm.
Cohen teaches a ballistic helmet that includes an innermost cushioning layer (collection of pads #50; see Figs. 1 and 3 of Cohen) that can be up to 26 mm in thickness, or thicker (Para. 0030 of Cohen).  Cohen’s innermost cushioning layer contains a plurality of pads #50, as noted above, wherein one of the pads is arranged to be directly against the forehead of the intended user (see Figs. 1 and 3 of Cohen), wherein this pad is a “headband” inasmuch as the headband has been defined in the Applicant’s claim(s).
Modified Teetzel and Cohen teach analogous inventions in the field of ballistic helmets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the innermost cushioning pad layer (i.e. pads #50) of Cohen to the interior of the base #200 of Teetzel in order to provide the user with a layer of comfortable padding, as is well known in the art of helmets.  As a result of the modification, the added innermost cushioning pad layer (which includes a headband pad, as explained above) would be up to (or more) than 26 mm in thickness (and therefore, the headband pad’s interior surface would be spaced at least 10 mm from the dome’s inside surface), which would indicate that when the modified helmet is worn, the inside of the base #200 (i.e. inside of the helmet dome) would be at least 10 mm away from the head of the wearer, as required by the claim.

Regarding claim 11, the modified helmet of Teetzel (i.e. Teetzel in view of Merrell and Giroux, as explained with respect to claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, but is silent to the helmet further comprising a headband connected to the helmet dome, wherein the headband keeps the helmet dome at a distance to the head of [the] wearer when the ballistic protective helmet is being worn.
As noted above, Cohen teaches a ballistic helmet that includes an innermost cushioning layer (collection of pads #50; see Figs. 1 and 3 of Cohen).  Cohen’s innermost cushioning layer contains a plurality of pads #50, as noted above, wherein one of the pads is arranged to be directly against the forehead of the intended user (see Figs. 1 and 3 of Cohen), wherein this pad is a “headband” inasmuch as the headband has been defined in the Applicant’s claim(s).
Modified Teetzel and Cohen teach analogous inventions in the field of ballistic helmets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the innermost cushioning pad layer (i.e. pads #50) of Cohen to the interior of the base #200 of Teetzel in order to provide the user with a layer of comfortable padding, as is well known in the art of helmets.  As a result of the modification, there would be a “headband” (added via the innermost cushioning pad layer, which includes a headband pad, as explained above) which has some measurable amount of thickness that would keep the helmet dome at least some amount of distance from the head of the wearer, when the helmet is worn.
Claim 16, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Teetzel in view of Merrell and Giroux as applied to claim 1 above, and further in view of EITHER of Kirkham et al. (hereinafter “Kirkham”) (US 2012/0180634) OR Martinez (US 2014/0115745).
Regarding claim 16, the modified helmet of Teetzel (i.e. Teetzel in view of Merrell and Giroux, as explained with respect to claim 1 above) teaches all the limitations of claim 1 above, but is silent to specifying the type of metal material that can be used for forming the base #200 (i.e. helmet dome), and is therefore silent to the metal material being titanium or a titanium alloy.
Kirkham teaches a helmet that can be formed from titanium to provide a helmet that is lightweight, yet strong (Para. 0003 of Kirkham states: “titanium is one material that has been found to provide desirable strength to weight ratios, as well as beneficial anticorrosion properties”; Para. 0002 details the desire of not increasing the weight of the helmets/armor when adding strength: “if the weight is increased too much, the armor can actually become more of an encumbrance than assistance during battle”; Para. 0004 describes titanium alloys).
Martinez teaches a helmet that utilizes a combination of a titanium metal layer with fiber composite layers, wherein the titanium may provide a large amount of ballistic protection with a minimum of weight (see Para. 0008 of Martinez).
Modified Teetzel, Kirkham and Martinez all teach analogous inventions in the field of helmets with metal material layers.  Absent a showing of criticality with respect to the metal material being specifically titanium or titanium alloy (Applicant’s Specification states that “other metals such as steel or aluminum may be used as well” (Page 9, Lines 3-4 in Applicant’s Specification as filed)), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the well-known titanium material as the metal material of choice for the base #200 in order to provide the helmet with a lightweight and strong characteristic, as taught by EITHER of Kirkham (Paras. 0002-0004 of Kirkham) OR Martinez (Para. 0008 of Martinez), and as is well-known in the art of helmets.
Claims 17 and 18, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel in view of Giroux, and further in view of EITHER of Kirkham OR Martinez.
Regarding independent claim 17, Teetzel discloses a ballistic protective helmet (helmet #100; Para. 0001 discusses ballistics protection), comprising: a helmet dome (base layer #200 is a helmet dome; see Fig. 6 for an exploded view of the helmet #100) formed from a metal material (Para. 0029 discloses that metal helmets are contemplated for base #200), and wherein the helmet dome comprises an inside (the inner surface of base #200 is an inside) configured to face a head of a wearer (inner surface of base #200 is oriented such that it is capable of facing a head of a hypothetical wearer) and an opposite outside (the outer surface of base #200 is an opposite outside); a layer (outer shell #400) arranged on the outside of the helmet dome (see Figs. 1-5, and Fig. 6’s exploded view indicates that the outer shell #400 is arranged on the outside of the base #200 (i.e. dome)), wherein the layer is formed from a fiber composite material (Para. 0029 discloses that outer shell #400 may comprise a ballistic fiber reinforced composite material); and a strip (front mounting plate #700 is a “strip” inasmuch as the strip has been structurally defined in the claim), which is at least partially arranged in an overlapping manner with the layer (Fig. 10 shows that the mounting plate #700 at least partially overlaps the front of the helmet dome, which includes the layer, to some extent) and firmly connected to the helmet dome (front mounting plate #700 is attached to contact plate #308a using fasteners #702 which mate with pair of threaded grommets #316a (Para. 0045); Para. 0040 discloses that the plate #308a may be integrally formed with outer layer #400, which is part of the helmet dome (i.e. the mounting plate #700 is “firmly connected to the helmet dome” via connection with the plate #308a and fasteners #702)), wherein the strip is arranged in an edge area of the helmet dome (see annotated Fig. 10 above, which identifies an arbitrary “edge area”; Examiner reiterates that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) and increases the ballistic protection of the ballistic protective helmet (since the mounting plate #700 is formed from at least some solid material, the level of ballistics protection of the underlying remaining structure of the overall helmet is deemed to be “increased” by at least some extent, absent further structurally-distinguishing language), but is silent to specifying the type of metal material that can be used for forming the base #200 (i.e. helmet dome), and is therefore silent to the metal material being titanium or a titanium alloy.  Teetzel is silent to the material from which the mounting plate #700 (i.e. strip) is made, and is therefore silent to it being, specifically, a “metal” strip, as required by the claim.
As noted above, Giroux teaches a helmet with a mounting plate for attaching accessories, similar to the mounting plate of Teetzel.  Giroux teaches that the mounting plate can be a metal mounting plate (Paras. 0027, 0075, 0085, 0086, claim 26 of Giroux).
As noted above, Kirkham teaches a helmet that can be formed from titanium to provide a helmet that is lightweight, yet strong (Para. 0003 of Kirkham states: “titanium is one material that has been found to provide desirable strength to weight ratios, as well as beneficial anticorrosion properties”; Para. 0002 details the desire of not increasing the weight of the helmets/armor when adding strength: “if the weight is increased too much, the armor can actually become more of an encumbrance than assistance during battle”; Para. 0004 describes titanium alloys).
As noted above, Martinez teaches a helmet that utilizes a combination of a titanium metal layer with fiber composite layers, wherein the titanium may provide a large amount of ballistic protection with a minimum of weight (see Para. 0008 of Martinez).
Teetzel, Giroux, Kirkham and Martinez all teach analogous inventions in the field of helmets with metal material layers and/or metal components.  Absent a showing of criticality with respect to the metal material being specifically titanium or titanium alloy (Applicant’s Specification states that “other metals such as steel or aluminum may be used as well” (Page 9, Lines 3-4 in Applicant’s Specification as filed)), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the well-known titanium material as the metal material of choice for the base #200 in order to provide the helmet with a lightweight and strong characteristic, as taught by EITHER of Kirkham (Paras. 0002-0004 of Kirkham) OR Martinez (Para. 0008 of Martinez), and as is well-known in the art of helmets.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a metal material as the material of choice for the front mounting plate #700 of Teetzel (as taught by Giroux) in order to provide a durable, sturdy mounting plate that can securely hold the attached accessor(y/ies) thereto, and further since the concept of a “metal” mounting plate is very well-known in the art of accessorized helmets.  As a result of the modifications, the metal material of the helmet dome would be titanium or a titanium alloy (via teachings of EITHER of Kirkham OR Martinez and incorporated into Teetzel)  and the strip in the edge area would be metal (via teachings of Giroux and incorporated into Teetzel), wherein the metal strip would be capable of increasing the ballistic protection of the helmet, at least to some degree, relative to the helmet if it had no front metal mounting plate (i.e. metal strip) at all, as best as this limitation can be understood.
Regarding claim 18, the modified helmet of Teetzel (i.e. Teetzel in view of Giroux and EITHER of Kirkham OR Martinez, as explained with respect to claim 17 above) is disclosed such that the helmet comprises a first mounting means arranged on the outside of the helmet dome for removably mounting the layer to the outside of the helmet dome (combination of contact plate #308a, mounting tabs #304a, threaded grommets #316a, openings #310a, nuts #318a is an overall first mounting means arranged on an outside of the base #200 (i.e. helmet dome) that is operable to assist in removably mounting the outer shell #400 (i.e. a fiber composite material layer) to the base #200 (Paras. 0039-0040 of Teetzel); Regarding claim 18, Applicant recites “first mounting means”, which is being interpreted to invoke 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with the functional language “mounting” without reciting sufficient structure to achieve the function.  Therefore, “mounting means” as recited in claim 18 is limited to the type(s) of mounting means recited in the specification and its/their functional equivalents.  See MPEP 2181.).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed applicable to the new ground(s) of rejection are addressed below.
With respect to the term “strip”, Applicant argues that “strip” “is generally defined as a long narrow piece of material” and “a metal strip would be considered to be a long narrow piece of metal”.  Examiner notes that the definition remains broad enough for the updated ground(s) of rejection to be applicable, which cites the mounting plate #700 as the “strip”.  Applicant may potentially overcome this interpretation by further defining the shape of the strip in a manner that would disqualify the mounting plate due to its shape, although an updated search would be necessary depending on any new language amended into the claims.
With respect to Applicant’s addition of the language that the metal strip “increases the ballistic protection” of the helmet, Examiner notes that absent any specific material limitations (i.e. more specific than just being “metal”; Examiner notes that the Specification does not appear to have any support for any specific types of metal for the metal strip, however), such functional language remains quite broad, and any solid material would be deemed to increase at least some level of ballistic protection to an underlying material, even if just a small increase.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732